                                                                               Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



DEMOCRATIC EXECUTIVE
COMMITTEE OF FORIDA and
BIL NELSON FOR U.S. SENATE,

                  Plaintiffs,

v.                                             CASE NO. 4:18cv520-RH/MJF

KEN DETZNER, in is official capacity
as Florida Secretary of State,

                  Defendant.

___________________________________/


                            ORDER OF DISQUALIFICATION


         After conducting the scheduling conference and entering an order on

November 9, I remembered that my brother is a party to a lawsuit involving

Governor Rick Scott. This would not affect my handling of this case, but a

reasonable person might think otherwise. Accordingly,

         I hereby disqualify myself from this case.

                  SO ORDERED on November 10, 2018.

                                               s/Robert L. Hinkle
                                               United States District Judge



Case No. 4:18cv520-RH/MJF
